Citation Nr: 1539458	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for squamous cell carcinoma (claimed as cancer of the nose, left forearm, and left temple.)


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in May 2015.  A copy of the transcript is of record.  

The issue of service connection for squamous cell carcinoma (claimed as cancer of the nose, left forearm, and left temple) is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Bilateral hearing loss had its origins during active service.

2.  Tinnitus originated during active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
 
2.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110,  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefits (service connection) sought on appeal as it relates to tinnitus and hearing loss, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) and tinnitus are considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claims for service connection for hearing loss and tinnitus.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that while in Vietnam he performed guard duties around the perimeter of the camp, in addition to his duties as a supply person, due to there not being enough individuals to perform these separate duties.  The Veteran has indicated, by way of writing and through testimony, that while he worked in supply for the Air Force while in Vietnam, he was also assigned to the security police force, due to their being short staffed at the installation.  The Veteran stated that he performed night patrol and night perimeter duty.  He indicated that he was promoted to the rank of E4, which was an airman first class.  He reported that he was re-assigned to perform both supply and police security duties.  The Veteran also indicated that he performed duties with bomb blast squad and that he was exposed to small arms fire, rocket attacks, and artillery attacks at the installation, when performing his duties.  The Veteran stated that he was provided with no ear protection when performing these duties.  He testified that he did not notice much of a hearing problem in service, he did indicated that he have symptoms related to his hearing, which he described as buzzing in his ears, since service.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)

A review of the Veteran's June 1966 pre-induction examination reveals that he had had decibel level readings of 10, 5, 5, -, and 15 in the right ear and 25, 10, 5, -, and 5 in the left ear at 500, 1000, 2000, 3000, and 4000 Hz.  

In December 1968, the Veteran was seen with swelling around the tympanic membranes.  A diagnosis of bilateral otitis externa was rendered.  

At the time of his June 1970 service separation examination, the Veteran was found to have decibel level readings of 0, 0, 0, 0, and 0 in the right ear and 10, 5, 0, 0, and 5 in the left ear at 500, 1000, 2000, 3000, and 4000 Hz.  Normal findings were reported for both ears.  On his June 1970 service separation report of medical history, the Veteran checked the "yes" box when asked if he had or had ever had ear, nose, or throat trouble.  In the physician's summary section of the report, it was indicated that the Veteran had had an infection in both ears in 1969, while in SEA, which was treated with no complications or sequela.  

In conjunction with this claim, the Veteran was afforded a VA examination in September 2012.  The examiner indicated that the Veteran's claims folder, to include his service treatment records, was available and had been reviewed.  He noted that the Veteran served in the U.S. Air Force from September 1966 to September 1970, with the specialty of Supply Sergeant.  The examiner further noted that the Veteran reported that, in addition to being the supply sergeant, he was also assigned to security police and explosive ordinance disposal.  The Veteran reported noise exposure derived from nightly mortar fire onto his base camp (while serving in Vietnam).  He also indicated that he fired his M16 rifle in combat situations.  The examiner noted that the frequency specific entrance exam dated in June 1966 revealed normal hearing in both ears  and that the June 1970 separation examination also revealed normal hearing in both ears.  The examiner observed that there were no reports of diagnoses, complaints, or treatment of hearing loss in the Veteran's service treatment records.  He also noted that the Veteran denied occupational and recreational noise exposure. 

Audiological testing performed at that time revealed decibel level readings of 20, 20, 15, 10 and 30, in the right ear, and 35, 30, 25, 50, and 55, in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 88 percent in the right ear and 62 percent in the left ear.  

The examiner rendered diagnoses of bilateral sensorineural hearing loss and tinnitus.  The examiner opined that the Veteran's bilateral sensorineural hearing loss and tinnitus were less likely than not related to his period of service, to include noise exposure.  

As to the tinnitus, the examiner noted that the Veteran self-reported nightly mortar fire onto his base-camp and firing his M16 in combat.  However, there was evidence of normal hearing upon separation from the military and there were no shifts in hearing to support Veteran's claim of tinnitus, along with no complaints or diagnoses of tinnitus evidenced in the claims folder.  

As for rationale to support the hearing loss opinion, the examiner noted the results of the entrance and exit examinations and the lack of complaints, treatment or diagnoses of hearing loss in service.  

The Board finds that tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, which has remained consistent throughout the appeal period; he has stated that he experienced symptoms during service; and he has endorsed symptoms of tinnitus since service.  

With regard to the VA examiner's opinion that the Veteran's tinnitus was not due to service, the Board finds such opinion to be of limited probative value.  While the examiner noted the Veteran's reported noise exposure, he indicated that this was self-reported, and relied more upon the lack of findings in service, in finding that it was less likely than not that the Veteran's tinnitus was related to service.  The Board finds the Veteran's reports of noise exposure to be credible.  As such, the Board finds the examiner's opinion to be of limited probative value.

The Veteran has reported experiencing recurrent tinnitus symptomatology since service, and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran's lay statements regarding exposure to noise in service and symptoms related to his hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service as he has described.  

Although the VA examiner, an audiologist, found that it was not likely that the Veteran's hearing loss was related to his period of service, it does not appear that he found the Veteran's statements credible.  While it is true that objective testing was within normal limits at separation, this do not account for the lay evidence regarding symptoms in service.  The Court's ruling in Hensley does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157   (1993).  The lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  As such, the Board finds the opinion of limited or no probative value.

Given the Veteran's current hearing loss; his credible reports of duties performed in service; his in-service noise exposure and his reported symptoms in service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss disability is granted. 

 Service connection for tinnitus is granted.


REMAND

As it relates to the Veteran's claim of service connection for squamous cell carcinoma (claimed as cancer of the nose, left forearm, and left temple), the Veteran has not been afforded a VA examination to determine the nature and etiology of any current skin cancer.  He has testified as to having been exposed to herbicides while in Vietnam, which is conceded, and has also noted extensive sun exposure while in Vietnam.  The Veteran has also indicated that he was told by his private physician that his skin cancer was related to exposure to Agent Orange.  Unfortunately, he has stated that those records are not available.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based upon the above, the Veteran should be afforded a VA examination to assist in determining the etiology of any current skin cancer, and its relationship, if any, to his period of active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination, by a physician, to determine the nature and etiology of any current skin cancer and/or residuals thereof, to include excision scars.  All indicated tests and studies should be performed and all findings must be reported in detail.   The entire record must be made available to the examiner and the examiner should note such review in his/her report.  

The examiner is requested to render the following opinions:  Does the Veteran currently have any skin cancer and/or residuals thereof, to include excision scars?  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's current skin cancer, or residuals thereof, to include excision scars, had its onset in service or is otherwise related to his period of service, to include as a result of sun exposure during his period of service or exposure to Agent Orange?  Complete detailed rationale must accompany any opinion that is rendered.

2.  Following the completion of the above, the RO should readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


